Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The amendment to claims 1-36 filed on 05/25/2022 have been acknowledged and entered.
Claims 1-36 are currently pending, therefore
Claims 1-36 are examined.


Examiner’s Response to Amendments/Remarks
35 USC § 101
5. 	Claim 1, 13 and 25 continues to be directed to sharing an artwork using a computer. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements “a computer, a blockchain network, an artwork transaction apparatus, generating, embedding, encrypting or decoding the watermark on the artwork ”, do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The devices, merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be nonstatutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

35 USC § 112
6.	The Applicant’s amendment filed on 05/25/2022 has overcome the 35 USC 112 rejection. The limitations of the present amended claims no longer fail to comply with the written description requirement of 35 USC 112 rejection and the claims as amended are no longer indefinite as the scope of the rejected claims limitation are now clear in scope. Therefore, the rejections are withdrawn.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-36, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
9.	In the instant case, claims 1-12 are directed to a process (i.e., method), claims 13-24 are directed to a machine (i.e., apparatus), and claims 25-36 are directed to an article (i.e., non-transitory program). Therefore, these claims fall within the four statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.
10.	The limitations of independent claim 1, which is representative of independent claims 13 and 25, have been denoted with letters by the Examiner for easy reference. The judicial exceptions recited in claim 1 are identified in bold below:
[A]	A transaction method of sharing artwork to be executed by a computer, the transaction method comprising:
[B]	receiving by the computer the artwork and biometric signature data, wherein the biometric signature data includes digital data of a signature of an artist who created the artwork.
[C]	 generating by the computer a contract account on a blockchain network.
[D]	issuing by the computer, a first transaction to the contract account on the blockchain network, wherein the first transaction includes information identifying the artwork and includes the biometric signature data. 
Limitations A through D under the broadest reasonable interpretation covers steps or functions of certain methods of organizing human activity, specifically. For example, the disclosure establishes receiving the artwork and biometric signature data, and then store it in a blockchain contract account for use in an exhibition transaction. Therefore, limitations B through C recite an abstract idea, which is within the certain methods of organizing human activity grouping. Furthermore, limitation C and D recites “generating a contract on a blockchain, including information used for identifying the artwork and the biometric signature data”, which is a form of commercial and legal activities. Making agreements in the form of contracts, even when done pursuant to a “computerized” agreement process, fits squarely within the “certain methods of organizing human activity” grouping of abstract ideas.
Accordingly, claim 1, and by analogy similar claims 13 and 25, recite at least two abstract ideas and the analysis proceed to Step 2A.2.
11.	The judicial exception is not integrated into a practical application. In particular, claims 1, 13 and 25 recites the additional elements in bold below:
[A]	A transaction method of sharing artwork to be executed by a computer, the transaction method comprising:
[B]	receiving by the computer the artwork and biometric signature data, wherein the biometric signature data includes digital data of a signature of an artist who created the artwork.
[C]	 generating by the computer a contract account on a blockchain network.
[D]	issuing by the computer, a first transaction to the contract account on the blockchain network, wherein the first transaction includes information identifying the artwork and includes the biometric signature data. 
 [E]	Additionally, independent claim 13 recites “An artwork transaction apparatus comprising:”
[F]	And furthermore, independent claim 25 recites “A non-transitory 
computer-readable media configured to cause a computer to function as an artwork transaction apparatus, the media causing the computer perform:”
[G] 	Additionally, independent claims 6-8, 11-12 and 34-35, respectively, discloses singly or in combination the additional element of “generating, embedding, encrypting or decoding the watermark on the artwork”
when the additional elements are considered individually and as an ordered combination, the claim as a whole amounts to no more than or mere instructions to implement an abstract idea on a customer device/computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not recite any additional elements indicative of integration into a practical application. Rather, the claim as whole generally links the judicial exception to a technological environment defined by high level recitations of a computer and the Internet. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B.
The additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore, claim 1, 13 and 25 are not patent eligible.
12.	Dependent claims 2, 3 and 10, which are representative of claims 14-15, 22, 26-27 and 34 which depends on claims 1, 13 and 25 respectfully, further recites wherein the biometric signature data including the digital data of the signature of the artist comprises digital ink data including a series of coordinate data forming a drawn line;   determining by the computer whether or not the artwork overlaps with other artwork, wherein, the first transaction is issued when the computer determines that the artwork does not overlap with other artwork; and determining by the computer whether or not the acquisition request is approvable; and issuing by the computer a second transaction to the contract account on the blockchain network when the acquisition request is determined to be approvable, wherein the second transaction includes information regarding an acquirer who has issued the acquisition request and includes identification information of the first transaction.  Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human (use of data to identify artwork), as this a form of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A. The claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. 
13.	 Dependent claims 4-5, which are representative of claims 16-17 and 28-29, which depends on claims 1, 13 and 25 respectfully, further recites “applying by the computer a first data encryption key to encrypt the artwork; and storing by the computer the encrypted artwork in a distributed file system; generating by the computer a pair of a first public key and a first secret key; and applying by the computer the first public key to encrypt the first data encryption key;” This generation of key pair algorithms, and key encryption and decryption are all an abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claims are directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See Fair Warning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). There are no additional elements in claims for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claim 1, 13 and 25 above, and therefore these claims are ineligible.
14.	Dependent claims 6-7, 11-12, which are representative of claims 18-19, 23-24 and 30-31, 35-36, which depends on claims 1, 13 and 25 respectfully, further recites embedding by the computer a watermark into the decoded artwork; 	and storing by the computer the artwork including the embedded watermark in the distributed file system; embedding by the computer a watermark into the decoded artwork; 	and storing by the computer the artwork including the embedded watermark in the distributed file system; generating by the computer the watermark based on identification information of the second transaction; generating by the computer the watermark based on data acquired when the artwork is created. Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human (use of data to identify artwork), as this is a form of “mental process” of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A. This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test, the additional element(s) of the claim(s) such as “the embedded watermark”, merely reflect the use of a computer as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. The claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. 
The additional elements, both individually and as an ordered combination, 
do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated. As discussed under Step 2A.2, the additional element(s) amount to no 
more than generally link the abstract idea to a technological environment through the “use of data” performed by a generic computer. This is not enough to provide an inventive concept. Therefore, these claims are not patent eligible.
15.	 Dependent claims 8-9, which are representative of claims 20-21 and 32-33, which depends on claims 1, 13 and 25 respectfully, further recites “applying by the computer a second data encryption key to encrypt the artwork including the embedded watermark, wherein, the encrypted artwork that includes the embedded watermark is stored in the distributed file system; generating by the computer a pair of a second public key and a second secret key; and applying by the computer the second public key to encrypt the second data encryption key” The generation of key pair algorithms, and key encryption and decryption are all an abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claims are directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See Fair Warning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). There are no additional elements in claims for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claim 1, 13 and 25 above, and therefore these claims are ineligible.

 16. 	In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
17.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

18.	      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	1-2, 13-14 and 25-26, are rejected under 35 U.S.C. 103 as being unpatentable over Drouin et al., (US 2014/0222607 A1) in view of Pamela Rice (US 10250381 B1). 

20. 	With respect to claims 1, 13 and 25, Drouin teaches a method, an apparatus, and a non- transitory computer-readable media configured to cause a computer to function as an artwork transaction apparatus, the media causing the computer perform (Fig. 1):
receiving by the computer the artwork and biometric signature data, wherein the biometric signature data includes digital data of a signature of an artist who created the artwork (Fig. 7A, step 708, ¶ 0042).
“...wherein the first transaction includes information identifying the artwork and includes the biometric signature data” (¶¶ 0042 “...a certificate of authenticity indicating proof of ownership may be generated (708) that includes the edition number, title of the digital artwork, name of the artist, date of purchase, name of purchaser, artist and/or digital art gallery signatures” see also ¶¶ 0043-0044).
Drouin does not explicitly disclose 
generating by the computer a contract account on a blockchain network;
and “issuing by the computer a first transaction to the contract account on the blockchain network...”
However, Rice discloses
generating by the computer a contract account on a blockchain network (col 1 line 56-col 2 line 64, col 12 lines 38-65).
and “issuing by the computer a first transaction to the contract account on the blockchain network...” (col 12 lines 38-65).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to simply enhance digital artwork of Drouin and the use of blockchain ledger of Rice in order to have a platform to sell protected artworks.  

21. 	With respect to claims 2, 14 and 26, the combination of Drouin and Rice teaches all the subject matter as disclosed above in claim 1.
	Furthermore, Rice discloses, wherein the biometric signature data including the digital data of the signature of the artist comprises digital ink data including a series of coordinate data forming a drawn line (col 3 lines 40-49, “... such as a hash value or other indicia of the content”). 
With respect to, wherein the biometric signature data including the digital data of the signature of the artist comprises digital ink data including a series of coordinate data forming a drawn line. This is nonfunctional descriptive material as it only describes the data that is included in the biometric signature data, while the digital ink data that is included in the biometric signature data is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

22.	Claims 3, 15 and 27, are rejected under 35 U.S.C. 103 as being unpatentable over Drouin et al., (US 2014/0222607 A1) in view of Pamela Rice (US 10250381 B1) and further in view of Borden (US 2007/0276823).

23. 	With respect to claims 3, 15 and 27, the combination of Drouin in view of Rice teaches all the subject matter as disclosed in claim 1 above, but does not explicitly disclose, further comprising: 
determining by the computer whether or not the artwork overlaps with other artwork, wherein, the first transaction is issued when the computer determines that the artwork does not overlap with other artwork.
However, Borden discloses, further comprising: 
determining by the computer whether or not the artwork overlaps with other artwork, wherein, the first transaction is issued when the computer determines that the artwork does not overlap with other artwork (¶¶ 0055, 0137, 0195).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to modify the digital artwork of Drouin and the blockchain network of Rice, in view of Borden, in order to have a way to verify an authentic digital content.

24.	Claims 4, 16 and 28, are rejected under 35 U.S.C. 103 as being unpatentable over Drouin et al., (US 2014/0222607 A1) in view of Pamela Rice (US 10250381 B1) and further in view of Dehaeck et al., (US 20170243179 A1).  

25. 	With respect to claims 4, 16 and 28, the combination of Drouin in view of Rice teaches all the subject matter as disclosed in claim 1 above.
	Furthermore, Drouin discloses and storing by the computer the encrypted artwork in a distributed file system (¶ 0026).
The combination of 	Drouin and Rice does not explicitly disclose
applying by the computer a first data encryption key to encrypt the artwork.
However, Dehaeck discloses
applying by the computer a first data encryption key to encrypt the artwork (¶ 0014).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to modify the digital artwork of Drouin and the blockchain network of Rice, in view of Dehaeck, in order to have a secure artwork by using encryption.

26.	Claims 5-12, 17-24 and 29-36, are rejected under 35 U.S.C. 103 as being unpatentable over Drouin et al., (US 2014/0222607 A1) in view of Pamela Rice (US 10250381 B1) and further in view of Dehaeck et al., (US 20170243179 A1) and Koenig et al., (US 20200311646 A1).


27. 	With respect to claims 5, 17 and 29, the combination of Drouin, Rice in view of Dehaeck teaches all the subject matter as disclosed in claim 4, above.
	Furthermore, Dehaeck disclose further comprising: 
applying by the computer the first public key to encrypt the first data encryption key (¶ 0014).
The combination of Drouin, Rice in view of Dehaeck does not explicitly disclose
generating by the computer a pair of a first public key and a first secret key.
Furthermore, Koenig disclose further comprising:  
generating by the computer a pair of a first public key and a first secret key (¶¶ 0053, 0070),
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to modify the digital artwork of Drouin with the blockchain network of Rice, and the secured artwork of Dehaeck, in view of Koenig in order to have a genuine digital artworks presented for sale in the market.
 

28. 	With respect to claims 6, 18 and 30, the combination of Drouin, Rice in view of Dehaeck teaches all the subject matter as disclosed in claim 4 above.
Furthermore, Rice discloses acquiring by the computer the encrypted artwork from the distributed file system and applying by the computer the first data encryption key to decode the encrypted artwork (col 1 lines 25-37, col 7 lines 44-48, col 12 lines 27-45, col 23 lines 39-51). 
and Drouin further disclose storing by the computer the artwork including the embedded watermark in the distributed file system (¶0026).
the combination of Drouin, Rice in view of Dehaeck, but does not explicitly disclose
 	receiving by the computer an acquisition request indicating an acquisition of the artwork;
	embedding by the computer a watermark into the decoded artwork;
	However, Koenig disclose further comprising: 
receiving by the computer an acquisition request indicating an acquisition of the artwork (¶¶ 0081-0082).
embedding by the computer a watermark into the decoded artwork (¶¶ 0047-0049).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to modify the digital artwork of Drouin with the blockchain network of Rice, and the secured artwork of Dehaeck, in view of Koenig in order to have a genuine digital artworks presented for sale in the market.


29. 	With respect to claims 7, 19 and 31, the combination of Drouin, Rice and Dehaeck in view of Koenig teaches all the subject matter as disclosed in claim 5 above. 
Furthermore, Koenig disclose further comprising: 
receiving by the computer an acquisition request indicating an acquisition of the artwork (¶¶ 0081-0082). 
applying by the computer the first secret key to decode the first data encryption key (Fig. 7 item 726, ¶¶ 0053-0057, 0070).   
acquiring by the computer the encrypted artwork from the distributed file system and applying by the computer the decoded first data encryption key to decode the encrypted artwork (¶¶ 0053-0057).   
embedding by the computer a watermark into the decoded artwork (¶¶ 0047-0049), and 
Furthermore, Dehaeck discloses storing by the computer the artwork including the embedded watermark in the distributed file system (¶¶ 0014).
.

 30. 	With respect to claims 8, 20 and 32, the combination of Drouin, Rice and Dehaeck in view of Koenig teaches all the subject matter as disclosed in claim 6 above. 
Furthermore, Koenig disclose further comprising: 
applying by the computer a second data encryption key to encrypt the artwork including the embedded watermark, “...” (¶¶ 0053, 0070), 
And Dehaeck further disclose “...wherein, the encrypted artwork that includes the embedded watermark is stored in the distributed file system “(¶¶ 0014).

 31. 	With respect to claims 9, 21 and 33, the combination of Drouin, Rice and Dehaeck in view of Koenig teaches all the subject matter as disclosed in claim 8 above. 
Furthermore, Koenig disclose further comprising: 
generating by the computer a pair of a second public key and a second secret key (¶¶ 0053, 0070), and 
applying by the computer the second public key to encrypt the second data encryption key (Fig. 7 item 726, ¶¶ 0053-0057, 0070).   

32. 	With respect to claims 10, 22 and 34, the combination of Drouin, Rice and Dehaeck in view of Koenig teaches all the subject matter as disclosed in claim 6 above. 
Furthermore, Koenig disclose further comprising: 
determining by the computer whether or not the acquisition request is approvable (¶¶ 0071, 0077), and 
issuing by the computer a second transaction to the contract account on the blockchain network when the acquisition request is determined to be approvable, wherein the second transaction includes information regarding an acquirer who has issued the acquisition request and includes identification information of the first transaction (¶¶ 0071, 0077).  

33. 	With respect to claims 11, 23 and 35, the combination of Drouin, Rice and Dehaeck in view of Koenig teaches all the subject matter as disclosed in claim 10 above. 
Furthermore, Koenig disclose further comprising: 
generating by the computer the watermark based on identification information of the second transaction (¶¶ 0047-0049).  

34. 	With respect to claims 12, 24 and 36, the combination of Drouin, Rice and Dehaeck in view of Koenig teaches all the subject matter as disclosed in claim 10 above. 
Furthermore, Koenig disclose further comprising: 
generating by the computer the watermark based on data acquired when the artwork is created (¶¶ 0047-0049).    


Conclusion
35.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

36.	The prior art made of record and not relied upon:
1)	(US 20190366475 A1) – Scarselli et al., Asset Identification, Registration, Tracking and Commercialization Apparatuses and Methods - relates to tokenization and use of assets, asset management and utilization and, more particularly, but not exclusively, to management of assets such as precious stones. 
2)	(US 10469487 B1) – Griffin et al., Biometric Electronic Signature Authenticated Key Exchange Token – relates to generating a biometric electronic signature authenticated key exchange (“BESAKE”) token.

37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-6709. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685